In an action for a divorce and ancillary relief, the plaintiff wife appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County (Ain, J.), entered April 4, 1996, as denied her motion to hold the defendant husband in contempt for his failure to comply with a pendente lite order of support dated July 13, 1995.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
*333We find no basis in the record to disturb the Supreme Court’s determination that the defendant presented sufficient evidence of his financial inability to comply with the order of support. The plaintiff offered no evidence to rebut the defendant’s testimony regarding his earnings and expenses. We note that the. defendant was awarded temporary custody of the parties’ teenage daughter and that his living expenses include her needs as well. Accordingly, the court properly denied the plaintiff’s motion to hold the defendant in contempt. O’Brien, J. P., Santucci, Joy and Friedmann, JJ., concur.